DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received 07 January 2021. Claims 1, 2, 7, 9, 10, 13-17, & 21 are pending. Claims 1 & 7 are amended. Claim 21 is newly added. Claims 3-6, 8, and 18-20 are cancelled.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 9, 10, 13-17, & 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The forming cylinder" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13-17, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0348692 to Bessac et al. (‘692 hereafter) in view of United States Patent 5,306,447 to Marcus et al. (‘447 hereafter) in view of United States Patent 2,496,127 to Joseph Kelar (‘127 hereafter).
Regarding claim 1, ‘692 teaches an additive manufacturing device utilizing an electron beam and laser integrated scanning, comprising: a vacuum generating chamber (FIG 1 items 17 and 18); a worktable means having a forming region at least provided in the vacuum generating chamber (FIG 1 item 3); a powder supply means configured to supply a powder to the forming region; the powder supply means comprising a powder feeder configured to supply the powder to an upper surface of the operation platform; and a powder laying unit provided on the operation platform and configured to push the powder into the forming cylinder and lay the 
 In the same field of endeavor, additive manufacturing, ‘447 teaches the laser-beam emission focusing and scanning means being disposed outside the vacuum generating chamber and configured to emit a laser beam into the vacuum generating chamber (FIG 1 items 48 and 46) for the benefit of protecting the laser scanning and focusing means from debris and contamination. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘692 with those of ‘447 for the benefit of protecting the scanning and focusing means.
692 in view of ‘447 do not teach the claimed arrangement of the electron gun. In the related art of electron gun construction, ‘127 teaches the device wherein the electron-beam emission focusing and scanning means comprises: a filament configured to produce an electron beam and provided in the casing; a cathode provided in the casing and located below the filament; a grid electrode provided in the casing and located below the cathode; an anode provided in the casing and located below the grid electrode; a focusing coil provided in the casing and located below the anode; and a deflection coil provided in the casing and located below the focusing coil (FIG 1 and 2 and C4L15-C4L30) for the benefit of reducing 
Regarding claim 2, ‘692 teaches the additive manufacturing device wherein the scanning range of the electron-beam emission focusing and scanning means and the scanning range of the laser-beam emission focusing and scanning means cover the whole forming region (FIG 1 item 2).
Regarding claim 7, ‘692 teaches the additive manufacturing device wherein the controller is configured to control the laser beam emitted by the laser-beam emission focusing and scanning means to form a required section contour in the forming region; and the controller is configured to control the electron beam emitted by the electron-beam emission focusing and scanning means to scan the powder in the section contour, melt and deposit the powder so as to form a required section (FIG 1 item 9, 13, 11, 12, and 2).
Regarding claims 9, 10, ‘692 teaches the additive manufacturing device wherein at least one of the electron-beam emission focusing and scanning means and the laser-beam emission focusing and scanning means is adjustable in position relative to the worktable means (FG 1 item 14).
Regarding claims 13, ‘692 teaches the additive manufacturing device wherein the worktable means is movable in the vacuum generating chamber so as to enlarge the scanning range of the electron-beam emission focusing and scanning means and the scanning range of the laser-beam emission focusing and scanning means (FIG 1 item B).
Regarding claim 14, ‘692 teaches the additive manufacturing device wherein the additive manufacturing device comprises two electron-beam emission focusing and scanning means and one laser-beam emission focusing and scanning means, and the laser-beam emission focusing and scanning means is disposed between the two electron-beam emission focusing and scanning means (FIG 1 items 14, 15, and 16).
Regarding claim 15, ‘692 teaches the additive manufacturing device wherein the additive manufacturing device comprises four electron-beam emission focusing and scanning means and one laser-beam emission focusing and scanning means, and the electron-beam emission focusing and scanning means are arranged around the laser-beam emission focusing and scanning means (FIG 1 items 14, 15, & 16).
Regarding claim 16, ‘692 teaches the additive manufacturing device wherein the powder comprises at least one of a ceramic powder and/or a metal powder (examiner’s note: recitations of material worked upon do not patentably limit apparatus claims).
Regarding claim 17, ‘692 teaches the additive manufacturing device wherein the worktable means comprises: an operation platform, the forming region being disposed on the operation platform; a piston-type forming cylinder means provided below the operation platform and comprising a forming cylinder and a piston-type elevating member, an upper edge of the forming cylinder being flush with the operation platform, and the piston-type elevating member being configured to rise and fall in the forming cylinder (FIG 1 items 2, 3 and 10).
Regarding claim 21, ‘447 teaches the additive manufacturing device wherein the focusing and scanning unit is protected from radiation produced in the vacuum forming chamber by means of a protection cover (FIG 1 item 44).
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach that the scanning areas of the prior art e-beam and the prior art laser do not overlap and that the prior art e-beam and prior art laser are not capable of being employed simultaneously or alternatingly.
Applicant’s first argument is not persuasive, since the applied prior art e-beam and laser are both capable of scanning throughout the build volume (see FIG 1 item 2 of ‘692). 
Applicant’s second argument is not persuasive, since the applied prior art, as applicant concedes that the remarks received by the office on 07 January 2021, that the applied prior art teaches using the laser first, then the e-beam. That is what alternatingly means.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743